UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2013 Date of reporting period:	April 30, 2013 Item 1. Schedule of Investments: Putnam Growth Opportunities Fund The fund's portfolio 4/30/13 (Unaudited) COMMON STOCKS (99.5%) (a) Shares Value Aerospace and defense (4.6%) B/E Aerospace, Inc. (NON) 20,400 $1,279,896 Honeywell International, Inc. 95,300 7,008,362 Precision Castparts Corp. 8,537 1,633,043 Rockwell Collins, Inc. (S) 28,700 1,805,804 United Technologies Corp. 56,100 5,121,369 Air freight and logistics (0.8%) FedEx Corp. 30,400 2,857,904 Auto components (1.6%) Johnson Controls, Inc. 109,400 3,830,094 TRW Automotive Holdings Corp. (NON) 31,000 1,862,170 Beverages (3.2%) Beam, Inc. 34,400 2,226,024 Coca-Cola Enterprises, Inc. 117,200 4,293,036 PepsiCo, Inc. 43,400 3,579,198 SABMiller PLC (United Kingdom) 31,080 1,676,968 Biotechnology (2.8%) Celgene Corp. (NON) 38,200 4,510,274 Cubist Pharmaceuticals, Inc. (NON) 24,100 1,106,672 Gilead Sciences, Inc. (NON) 70,700 3,580,248 Prothena Corp PLC (Ireland) (NON) 1,556 12,853 Vertex Pharmaceuticals, Inc. (NON) 12,504 960,557 Building products (0.6%) Fortune Brands Home & Security, Inc. (NON) 61,200 2,227,068 Capital markets (1.7%) Charles Schwab Corp. (The) 208,700 3,539,552 Greenhill & Co., Inc. 20,600 951,514 Morgan Stanley 86,000 1,904,900 Chemicals (4.3%) Albemarle Corp. (S) 32,000 1,960,000 Celanese Corp. Ser. A 54,637 2,699,614 Dow Chemical Co. (The) (S) 58,500 1,983,735 Eastman Chemical Co. 26,300 1,752,895 GSE Holding, Inc. (NON) 94,076 705,570 Monsanto Co. 61,300 6,548,066 Commercial services and supplies (1.3%) ADT Corp. (The) (NON) 20,300 885,892 Tyco International, Ltd. 117,188 3,764,079 Communications equipment (3.0%) Arris Group, Inc. (NON) 64,200 1,059,942 Polycom, Inc. (NON) 102,577 1,077,059 Qualcomm, Inc. 142,948 8,808,456 Computers and peripherals (9.3%) Apple, Inc. 47,990 21,247,573 EMC Corp. (NON) 265,300 5,950,679 NetApp, Inc. (NON) 38,800 1,353,732 SanDisk Corp. (NON) 107,959 5,661,370 Consumer finance (0.4%) Capital One Financial Corp. 26,682 1,541,686 Diversified financial services (1.6%) Citigroup, Inc. 65,100 3,037,566 CME Group, Inc. 48,800 2,969,968 Electrical equipment (0.5%) Eaton Corp PLC 30,900 1,897,569 Energy equipment and services (4.1%) Cameron International Corp. (NON) 31,300 1,926,515 Halliburton Co. 65,700 2,809,989 Key Energy Services, Inc. (NON) (S) 149,600 888,624 McDermott International, Inc. (NON) 85,000 907,800 Oil States International, Inc. (NON) 32,000 2,859,520 Schlumberger, Ltd. 61,900 4,607,217 Weatherford International, Ltd. (NON) 73,435 939,234 Food and staples retail (1.5%) Costco Wholesale Corp. 35,100 3,805,893 Whole Foods Market, Inc. 19,108 1,687,619 Food products (0.8%) Mead Johnson Nutrition Co. 32,426 2,629,424 S&W Seed Co. (NON) 51,100 471,653 Health-care equipment and supplies (4.6%) Baxter International, Inc. 92,300 6,449,001 Covidien PLC 94,600 6,039,264 GenMark Diagnostics, Inc. (NON) (S) 103,079 1,602,878 Zimmer Holdings, Inc. (S) 36,500 2,790,425 Health-care providers and services (2.8%) Aetna, Inc. 58,300 3,348,752 Catamaran Corp. (NON) 24,500 1,414,385 Emeritus Corp. (NON) 27,200 699,040 ExamWorks Group, Inc. (NON) (S) 56,600 1,024,460 UnitedHealth Group, Inc. 64,200 3,847,506 Hotels, restaurants, and leisure (2.9%) McDonald's Corp. 24,300 2,482,002 Panera Bread Co. Class A (NON) 3,420 606,127 Starbucks Corp. 83,200 5,061,888 Wyndham Worldwide Corp. 42,300 2,541,384 Household durables (0.2%) Taylor Morrison Home Corp. Class A (NON) 27,870 718,489 Household products (0.9%) Procter & Gamble Co. (The) 43,100 3,308,787 Independent power producers and energy traders (0.7%) Calpine Corp. (NON) 121,000 2,629,330 Insurance (1.1%) Aon PLC 24,600 1,484,610 Prudential PLC (United Kingdom) 156,166 2,681,744 Internet and catalog retail (3.1%) Amazon.com, Inc. (NON) 17,000 4,314,770 Priceline.com, Inc. (NON) 10,150 7,064,299 Internet software and services (6.5%) eBay, Inc. (NON) 89,200 4,673,188 Facebook, Inc. Class A (NON) 85,400 2,370,704 Google, Inc. Class A (NON) 16,259 13,406,684 Yahoo!, Inc. (NON) 77,600 1,919,048 Yandex NV Class A (Russia) (NON) 58,300 1,500,642 IT Services (3.3%) Cognizant Technology Solutions Corp. (NON) 29,300 1,898,640 Fidelity National Information Services, Inc. 26,400 1,110,120 InterXion Holding NV (Netherlands) (NON) 52,000 1,301,560 Visa, Inc. Class A (S) 46,800 7,883,928 Life sciences tools and services (1.4%) Agilent Technologies, Inc. 41,100 1,703,184 Thermo Fisher Scientific, Inc. 41,540 3,351,447 Machinery (2.1%) Joy Global, Inc. (S) 23,500 1,328,220 Timken Co. 39,821 2,093,390 TriMas Corp. (NON) 65,902 2,010,011 Wabtec Corp. 21,700 2,277,198 Marine (0.7%) Kirby Corp. (NON) (S) 33,600 2,516,304 Media (3.7%) Comcast Corp. Class A 66,600 2,750,580 DISH Network Corp. Class A 74,500 2,919,655 Liberty Global, Inc. Ser. C (NON) 26,400 1,785,960 Time Warner, Inc. 102,700 6,139,406 Metals and mining (0.4%) Barrick Gold Corp. (Canada) 34,200 674,082 Carpenter Technology Corp. 16,600 746,336 Multiline retail (1.7%) Dollar General Corp. (NON) 79,068 4,118,652 Nordstrom, Inc. (S) 38,600 2,184,374 Oil, gas, and consumable fuels (2.5%) Anadarko Petroleum Corp. 41,337 3,503,724 Gulfport Energy Corp. (NON) 52,900 2,760,851 Noble Energy, Inc. 26,836 3,040,250 Pharmaceuticals (4.4%) AbbVie, Inc. 77,200 3,555,060 Actavis, Inc. (NON) 38,200 4,038,886 Auxilium Pharmaceuticals, Inc. (NON) 52,000 776,360 Eli Lilly & Co. 60,200 3,333,876 Jazz Pharmaceuticals PLC (NON) 28,400 1,657,140 Sanofi ADR (France) 40,800 2,176,680 Zoetis Inc. (NON) 21,184 699,496 Professional services (0.4%) Verisk Analytics, Inc. Class A (NON) 22,500 1,379,025 Real estate investment trusts (REITs) (1.1%) American Tower Corp. Class A 47,600 3,997,924 Semiconductors and semiconductor equipment (3.4%) ASML Holding NV ADR (Netherlands) (S) 27,400 2,037,738 Avago Technologies, Ltd. 53,315 1,703,947 Lam Research Corp. (NON) 102,796 4,751,231 Micron Technology, Inc. (NON) 148,000 1,394,160 Xilinx, Inc. 71,100 2,695,401 Software (2.8%) Adobe Systems, Inc. (NON) 25,000 1,127,000 Oracle Corp. 83,700 2,743,686 Red Hat, Inc. (NON) 29,500 1,413,935 SAP AG ADR (Germany) (S) 27,300 2,179,905 SS&C Technologies Holdings, Inc. (NON) (S) 73,239 2,247,705 Verint Systems, Inc. (NON) 16,200 535,248 Specialty retail (2.8%) Bed Bath & Beyond, Inc. (NON) 37,600 2,586,880 Foot Locker, Inc. 38,400 1,339,008 Lowe's Cos., Inc. 68,500 2,631,770 TJX Cos., Inc. (The) 73,600 3,589,472 Textiles, apparel, and luxury goods (1.1%) Coach, Inc. (S) 45,300 2,666,358 Michael Kors Holdings, Ltd. (Hong Kong) (NON) 25,500 1,451,970 Tobacco (2.6%) Japan Tobacco, Inc. (Japan) 73,300 2,770,790 Philip Morris International, Inc. 69,300 6,624,383 Trading companies and distributors (0.2%) Rexel SA (France) 38,761 853,083 Total common stocks (cost $296,247,467) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $88,506 Total warrants (cost $165,569) SHORT-TERM INVESTMENTS (8.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% (d) 28,610,850 $28,610,850 Putnam Short Term Investment Fund 0.04% (AFF) 1,198,175 1,198,175 U.S. Treasury Bills with an effective yield of 0.18%, July 25, 2013 $107,000 106,987 U.S. Treasury Bills with an effective yield of 0.15%, May 2, 2013 12,000 12,000 U.S. Treasury Bills with an effective yield of 0.14%, January 9, 2014 21,000 20,987 Total short-term investments (cost $29,948,959) TOTAL INVESTMENTS Total investments (cost $326,361,995) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2012 through April 30, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $367,252,866. (b) The aggregate identified cost on a tax basis is $326,493,347, resulting in gross unrealized appreciation and depreciation of $75,299,909 and $6,313,910, respectively, or net unrealized appreciation of $68,985,999. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $7,024,511 $37,592,485 $44,616,996 $2,564 $— Putnam Short Term Investment Fund * — 14,201,357 13,003,182 462 1,198,175 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $28,119,471. The fund received cash collateral of $28,610,850, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $62,645,308 $— $— Consumer staples 31,396,807 1,676,968 — Energy 24,243,724 — — Financials 19,427,720 2,681,744 — Health care 58,678,444 — — Industrials 40,085,134 853,083 — Information technology 104,053,281 — — Materials 17,070,298 — — Utilities 2,629,330 — — Total common stocks — Warrants 88,506 — — Short-term investments 1,198,175 28,750,824 — Totals by level $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $88,506 $— Total $— The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Warrants (number of warrants) 163,930 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: June 27, 2013
